
	

113 SRES 431 ATS: Honoring military children during the National Month of the Military Child.
U.S. Senate
2014-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 431
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2014
			Mrs. Murray (for herself, Ms. Ayotte, Mr. Warner, Mr. Whitehouse, Mrs. Hagan, Mrs. Boxer, Mr. Sanders, Ms. Mikulski, Mr. Schatz, Ms. Warren, Ms. Cantwell, Mr. Cardin, and Ms. Hirono) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring military children during the National Month of the Military Child.
	
	
		Whereas more than 2,200,000 individuals demonstrate courage and commitment to freedom by serving in
			 the Armed Forces of the United States;Whereas 43.5 percent of members of the Armed Forces, when deployed away from their permanent duty
			 stations, leave behind families with children;Whereas no one feels the effect of deployments more than the children of deployed members of the
			 Armed Forces;Whereas as of March 2014, more than 52,000 children have had a military parent wounded in
			 Operation Iraqi Freedom or Operation Enduring Freedom;Whereas the daily struggles and personal sacrifices of children of members of the Armed Forces are
			 too often unnoticed;Whereas countless children live with a parent who is a member of the Armed Forces and who bears a
			 visible or invisible wound of war;Whereas the children of members of the Armed Forces are a source of pride and honor to the people
			 of the United States, and it is fitting that the United States recognize
			 the contributions of such children and celebrate the spirit of such
			 children;Whereas the National Month of the Military Child, observed in April of each year, recognizes
			 military children for their sacrifices and contributes to demonstrating
			 the unconditional support of the United States for members of the Armed
			 Forces;Whereas in addition to programs of the Department of Defense to support military families and
			 military children, various programs and campaigns have been established in
			 the private sector to honor, support, and thank military children by
			 fostering awareness and appreciation for the sacrifices and the challenges
			 that such children face; andWhereas a month-long salute to military children encourages support for the organizations and
			 campaigns established to provide direct support for military children and
			 families: Now, therefore, be it
		
	
		That the Senate—
			(1)joins the Secretary of Defense in honoring the children of members of the Armed Forces and
			 recognizes that such children share in the burden of protecting the United
			 States; and(2)urges the people of the United States to join the military community in observing the National
			 Month of the Military Child with appropriate ceremonies and activities
			 that honor, support, and thank military children.
			
